internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc dom p si 2-plr-101788-00 date date number release date index number x a b_trust a_trust b trustee state date date date date date dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code the information submitted states that x is a corporation incorporated under the laws of state on date x elected to be an s_corporation effective date on date trust a and trust b each purchased one quarter of a share of x stock on the subscription agreements between x and the trustee of trust a and trust b trustee identified trust a and trust b as revocable grantor trusts on date b the beneficiary of trust b died pursuant to the terms of trust b_trust b terminated on date and the x stock held by trust b was transferred to trust a following the death of the b it was discovered that trust a and trust b were mistakenly identified on the subscription agreements trust a and trust b were not revocable grantor trusts but were instead intended to be qualified subchapter_s trusts qssts for which timely qsst elections were not made with respect to the x stock upon discovering that qsst elections should have been but were not made with respect to the x stock a qsst election was submitted to the appropriate internal_revenue_service center for trust a effective date trustee of trust a and trust b represents that trust a and trust b are qssts within sec_1362 and that trust a and trust b have been administered as qssts since their inception moreover a the beneficiary of trust a represents that a has included in gross_income trust a’s allocable share of x’s income and loss trustee represents that trustee as b’s father took responsibility for assuring that b included in gross_income trust b’s allocable share of x’s income and loss and that b did in fact include in gross_income trust b’s allocable share of x’s income and loss c the president of x represents that x’s officers directors and advisors believed trust a and trust b were revocable grantor trusts and that they were unaware that qsst elections were required to be filed to qualify trust a and trust b as shareholders of x thus the circumstances resulting in x’s termination were inadvertent c represents further that the transfer of the x stock to trust a and trust b was not part of a plan to terminate x’s s election and that x and all of its shareholders have consistently treated x as an s_corporation since date x and its shareholders have agreed to make any adjustments that the commissioner may require consistent with the treatment of x as an s_corporation sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 as in effect for taxable years beginning on or before date provided that a small_business_corporation cannot have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1361 provides that in the case of a qualified_subchapter_s_trust qsst with respect to which a beneficiary makes an election under sec_1361 such trust shall be treated as a_trust described in sec_1361 and for purposes of sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 is made sec_1361 provides that a beneficiary of a qsst or his legal_representative may elect to have sec_1361 apply sec_1361 provides that an election under sec_1361 shall be effective up to days and months before the date of the election sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the representations made and the information submitted we conclude that x’s s election terminated on date under sec_1362 of the code because the beneficiaries of trust a and trust b failed to timely file an election under sec_1361 we also conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 we further hold that under the provisions of sec_1362 x will be treated as an s_corporation during the period date to date and thereafter provided that x’s election to be an s_corporation was valid and was not otherwise terminated under sec_1362 from date trust a will be treated as a_trust described in sec_1361 and a will be treated as the owner of that portion of trust a that consists of x stock from date until b’s death on date trust b will be treated as a_trust described in sec_1362 and during that period b will be treated as the owner of that portion of trust b that consists of x stock except as specifically ruled above we express no opinion concerning the federal_income_tax consequences of the transactions described above under any other provision of the code including whether trust a and trust b are qssts under sec_1361 this ruling letter is directed only to the taxpayer who requested it and may not be used of cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours j thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
